 INTERNATIONAL WOODWORKERS OF AMERICA, AFL-CIO209was predicated in part upon the Employer's experience for a portionof its first year of operations and in part upon its reasonable estimateof $575,000 gross volume fox its first full year, the Employer did notmove for reconsideration with respect to such issue prior to the elec-tionIts request for reconsideration subsequent to the election is-therefore untimelyAccordingly, the Employer's motion to void theelection for lack of jurisdiction is hereby deniedInasmuch as we have overruled the challenge to Kaires' ballot, weshall direct that it be opened and counted[The Board directed that the Regional Director for the TwelfthRegion shall, -within 10 days from the date of this Direction, open andcount the ballot of John Kaires and serve upon the parties a revisedtally of ballots ]CHAIRMAN LEEDOM took no part in the consideration of the aboveSupplemental Decision and DirectionInternationalWoodworkersof America,AFL-CIOandT. Smith& Son, Inc.;MontmorencyPaper Company,Inc.;CandwoodShipping Company, Ltd.Cases Nos 15-CC-90,15-CC-92, and15-CC-93.November 20, 1959DECISION AND ORDEROn July 29,1959, Trial Examiner Ramey Donovan issued his Inter-mediate Report in this proceeding, finding that the Respondent hadengaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached heretoThere-after, the Respondent and the Charging Parties filed exceptions tothe Intermediate Report and supporting briefsPursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and MembersBean and Fanning]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the entirerecord in these cases, including the Intermediate Report 1 and the ex-1We correct the inadvertent reference by the Trial Examiner to E M Little,chairmanof the board of directors of Anglo Newfoundland Development Company, Limited,hereincalledAnglo Newfoundland,and Anglo Canadian Pulp and Paper Mills,Limited, asE M Moore125 NLRB No 33 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDceptions 2 and briefs, and hereby adopts the findings, conclusions,3 and.recommendations of the Trial Examiner to the extent consistent with.our Decision herein.We find, like the Trial Examiner, that the Respondent violatedSection 8 (b) (4) (A) of the Act by picketing the SSBestwoodwhile.moored at a wharf in New Orleans, because it carried cargo belongingto the primary employer, Anglo Newfoundland.However, unlikethe Trial Examiner, we rely solely on the fact that, as theBestwood'was manned by neutral employees, and there were no primary em-ployees present, the picketing was illegal, because addressed exclu-sively to neutrals 4 In our view it is unnecessary to consider further,.as the Trial Examiner did, whether the picketing would also havebeen considered unlawful if treated as common-situs picketing, and.we do not adopt such discussion.'ORDERUpon the entire record in these cases, and pursuant to Section.10 (c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the Respondent, International Wood-workers of America, AFL-CIO, its officers, representatives, agents,.successors, and assigns, shall :1.Cease and desist from inducing and encouraging the employees ofT. Smith & Son, Inc., Neptune Supplies, Inc., and prin. France, Fen-wick & Company, Limited, or of any other employer except Anglo.Newfoundland Development Company, Limited, to engage in a strikeor a concerted refusal in the course of their employment, to use, proc-ess, transport, or otherwise handle or work on goods, articles, ma-terials, or commodities, or perform any services, where an objectthereof is to require any such employer or person to cease using, sell-ing, handling, transporting, or otherwise dealing in the products ofor to cease doing buisness with Montmorency Paper Company, Inc. ;3In view of our disposition of this matter,we shall not pass upon the contentions ofthe Charging Parties.3A finding of violation of Section 8(b) (4) (A) of the Act is not precluded here by thefact that the primary employer and its employees are foreign, as the unfair labor practicesoccurred in this country.John E. Martin, et al., d/b/a Sound ShingleCo., 101 NLRB.1159, enfd. 211 F. 2d 149 (C.A. 9).4Sealright Pacific,Ltd.,82 NLRB 271 ;John E.Martin,et al., d/b/a Sound Shingle,Co., supra.5 In its brief filed with the Board the Respondent contends that, as theBestwvoodwasat the time of the picketing under a trip charter to a subsidiary of the primary employerit should be treated as merely an extension of the primary employer's premises, and thepicketing should therefore be held to be primary, and not common-situs or secondarypicketing.However, the Board has declined to treat vehicles or vessels of a primaryemployer, while absent from the primary employer's fixed premises, as an extension ofsuch premises or to view the picketing of such vehicles or vessels as primary picketing.E.g.,Moore Dry Dock Company,92 NLRB 547;Cache Valley Dairy Association,116.NLRB 220. INTERNATIONAL WOODWORKERS OF AMERICA, AFL-CIO211Montmorency Shipping, Limited; Montreal Shipping Company, Lim-ited; Anglo Newfoundland Development Company, Limited; or anyemployer or person handling paper products processed or manufac-tured by Anglo Newfoundland Development Company, Limited.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its business office or offices in New Orleans, Louisiana,and Houston, Texas, and in the office of the southern area or southernregional headquarters of the Union, copies of the notice attachedhereto marked "Appendix A."' Copies of said notice, to be furnishedby the Regional Director for the Fifteenth Region, shall, after beingduly signed by official representatives of Respondent, be posted byRespondent immediately upon receipt thereof, and maintained bythem for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members of Respondentare customarily posted.Reasonable steps shall be taken by theRespondent to insure that the notices are not altered, defaced, orcovered by any other material.(b)Notify T. Smith & Son, Inc., Neptune Supplies, Inc., and Wm.France, Fenwick & Company, Limited, that it will not induce or en-courage their employees to engage in a strike or a concerted refusalin the course of their employment to work upon, to service, or other-wise handle products or cargo of Montmorency Paper Company, Inc.;Montmorency Shipping, Limited;Montreal Shipping Company,Limited; Anglo Newfoundland Development Company, Limited; orany employer or person handling paper products processed or manu-factured by Anglo Newfoundland Development Company, Limited,for the purpose of requiring T. Smith & Son, Inc.; Neptune Supplies,Inc.; or Wm. France, Fenwick & Company, Limited; to cease doingbusinesswithMontmorency Paper Company, Inc.; MontmorencyShipping, Limited; Montreal Shipping Company, Limited; AngloNewfoundland Development Company, Limited; or any employer orperson handling paper products processed or manufactured by AngloNewfoundland Development Company, Limited.(c)Mail to the Regional Director for the Fifteenth Region, signedcopies of the notice, for posting by the Companies named in paragraph(b), above, if willing, at places where they customarily post noticesto their employees.(d)Notify the Regional Director for the Fifteenth Region inwriting, within 10 days from the date this Order, what steps Respond-ent has taken to comply herewith.'In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuantto a Decreeof the UnitedStates Court of Appeals,Enforcing an Order." 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act,, as amended, we hereby notify our members that:WE WILL NoT induce and encourage the employees of T. Smith& Son, Inc. ; Neptune Supplies, Inc. ; Wm. France, Fenwick &Company, Limited; or any other employer except Anglo New-foundland Development Company, Limited, to engage in a strikeor a concerted refusal in thb course of their employment, to use,process, transport, or otherwise handle or work on goods, articles,materials, or commodities, or perform any services, where anobject thereof is to require any such employer or personto ceaseusing, selling, handling, transporting, or otherwise dealing in theproducts of or to cease doing business with Montmorency PaperCompany, Inc. ;Montmorency Shipping, Limited ;MontrealShipping Company, Limited; Anglo Newfoundland DevelopmentCompany, Limited; or any employer or person handling paperprocessed or manufactured by Anglo Newfoundland Develop-ment Company, Limited.INTERNATIONALWOODWORKERS OFAMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,withall parties represented,was heardbefore theduly designatedTrialExaminer in New Orleans,Louisiana,on June 9 and10, 1959, onconsolidatedcomplaintby theGeneralCounsel andanswer of InternationalWoodworkers ofAmerica, AFL-CIO,herein calledIWA. Theissue litigatedwas whether the Re-spondent violated Section8(b) (4) (A) of the Act.The partiespresented oralargumentand were affordedan opportunityto file briefs.The Charging Partiesfiled a brief.'Uponthe entirerecord, andfrom his observation of the witnesses,theTrialExaminerherebymakes the following:FINDINGS OF FACTI.THE COMMERCE FACTST. Smith&Son, Inc., herein called Smith,isa Louisiana corporation that isengaged in New Orleans,Louisiana,in the business of stevedoring and the operation3 Subsequent to the close of the hearing counsel for the General Counsel submitted amotion to correct the record, with service thereof upon the other parties.These correc-tions have been noted. INTERNATIONAL WOODWORKERS OF AMERICA, AFL-CIO213of tug boats and other boats in the waters of the Gulf of Mexico and the inlandwaters adjacent thereto, in the furnishing of various services to vessels,and in thehandling and transportation of goods moving in interstate and foreign commerce, forwhich services Smith annually receives in excess of $1,000,000.Montmorency Paper Company,Inc.,herein calledMontmorency Paper, is aNew York corporation with its principal office in New York, New York. It isengaged in the sale and distribution of newsprint and allied products to customerslocated throughout the United States and receivesin excessof $100,000 annually,for goods that it sells and ships in interstate commerce to customers located outsidethe State of New York.Candwood Shipping Company, Ltd., herein called Candwood, is a Canadiancorporation engaged in transportation of goods by oceangoing vessels in foreigncommerce, including commerce between the United States and Canada. In con-nection with its operations, and at all times material herein, Candwood has helda time charter onanoceangoing vessel, the SSBestwood,from its owner,Wm. France,Fenwick & Company, Limited, of London, England.Anglo Newfoundland Development Company, Limited, herein called Anglo New-foundland, a Newfoundland corporation, is engaged in Newfoundland in the businessof.logging and saw mill operation as well as in the manufacture of pulp and paperproducts and newsprint;the Company also engages in the business of mining andtransportation.Montmorency Shipping, Limited, herein called Montmorency Shipping, is a Cana-dian corporation engaged in the general shipping business throughout the world,including the transportation of goods by oceangoing vessels and the operation ofvessels leased or chartered from various shipowners and used in the transportationof goods in foreign commerce, including commerce between the United States andCanada. In connection with its operations, Montmorency Shipping obtained theSSBestwoodunder a trip charter from Candwood for the purpose of delivering newsprint for Montmorency Paper to New Orleans, Louisiana, and other southern ports.II.THELABOR ORGANIZATION INVOLVEDInternationalWoodworkers of America, AFL-CIO,isa labor organizationwithin themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The events in NewfoundlandIn June 1958, the IWA's Local 2-254 was certified as the collective-bargainingagent for the loggers or woods employees of Anglo Newfoundland, of Grand Falls,Newfoundland, by the Newfoundland Labour Relations Board.2Anglo Newfound-land has four woods divisions, employing from 200 to 3,000 employees dependingupon the season.A woods division is a defined area operated as a unit for removingtrees or logs from the forest. For the most part the employees live within the physicalconfinesof thedivision.Following certification, bargaining took place between the parties. In November1958, the Union, pursuant to provisions of the Newfoundland Act, had requestedthe appointment of a conciliation board.The board made certain recommendationsin a report which was later amended.The employer did not agree to accept theaforementioned amended report.The IWA struck the employer in December 1958,with picket lines being placed at the entrances to the woods divisions.Other opera-tions of the employer were not picketed.On Much 6, 1959, the legislature ofNewfoundland enacted a "Trade Union (Emergency Provisions) Act," herein called2 The Newfoundland Board functions pursuant to the Newfoundland Labour RelationsAct, Chapter 258, the Revised Statutes of Newfoundland, 1952.The aforementioned actIs in some respectscomparable to the National Labor Relations Act, as amended, butthere are also many differences in the respective statutes.The Newfoundland Act wasamended March 6, 1959, and, as amended,inter alia,additional grounds for revocationof a certification were provided.One of the grounds for revocation aforementioned, wasIn instanceswere an officer, agent, or representative of a certifiedbargainingagent hasbeen convicted of an offense against the Criminal Code in connection with a trade disputeand continues as such officer, agent, or representative.The amendments to the Act alsoadded provisions relating to secondary boycotts somewhat comparableto Section8(b)(4)of the National Labor Relations Act, as amended.535'828-60-vol. 125-15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Emergency Act .3This Emergency Act revoked the certification of IWA, Local2-254 and Local 2-255,required special consent for a new application for certifi-cation,and voided any agreement between an employer and a union whose certifica-tion was revoked.All picketing by the IWA thereafter ceased.The particular product involved in the instant case originated as trees or logs inAnglo Newfoundland's woods division.The logs were then driven down the rivers ortrucked or carried by rail to Anglo Newfoundland'smill where they were processedor manufactured into paper, i.e., newsprint.4The newsprint was then loaded onrailway cars of the Canadian National Railways and transported to St. Johns, New-foundland,where longshoremen,under the supervision of the Canadian NationalRailways dock division superintendent,unloaded the cars.The newsprint was thenloaded on board the SSBestwood,at St. Johns, by longshoremen.Title to the news-print then passed from Anglo Newfoundland to Anglo Paper Products,Limited,herein called Anglo Paper,f.o.b. vessel,and was immediately sold to MontmorencyPaper.TheBestwoodthereafter proceeded to New Orleans,Louisiana.B. Anglo Newfoundland's relationships with other companiesBefore considering the events in New Orleans, an exposition of the relationship,if any, existing between various companies is in order.Anglo Paper is a Canadianstock corporation with its principal place of business in Quebec City and its businessis the buying and selling of various pulp paper products.5Approximately 90 percentof the newsprint of Anglo Newfoundland is purchased by Anglo Paper.The formercompany derives approximately 35 to 40 percent of its money income from the saleof newsprint.Anglo Paper also purchases paper products from other sources sinceitspurchases from Anglo Newfoundland comprise about 35 percent of its moneypurchases.Sales and purchases between the two aforementioned companies havetaken place over a period of years pursuant to contract.Anglo Newfoundland owns50 percent of the stock of Anglo Paper. The 50 percent ownership is owned incommon with Gespesia Sulphate Company,with the latter company owning 10percent and Anglo Newfoundland owing 40 percent.Gespesia Sulphate Companyisa subsidiary of Anglo Newfoundland, the latter owning all the shares of its sub-sidiary.The remaining 50 percent of Anglo Paper's stock is own by Anglo-CanadianPulp and Paper Mills, Limited,herein called Anglo-Canadian,a Canadian companyengaged in newsprint manufacture and pulp and other paper products manufactureinQuebec City and in Ontario.Anglo Newfoundland,according to the testimonyof its president,Thomas R. Moore, does not direct,control,or influence the opera-tions of Anglo Paper other than as a stockholder,in which capacity it receives theannual report of Anglo Paper and attends annual meetings. It was also testifiedthat Anglo-Canadian,aside from its stock ownership,in no way controlled,super-vised, or influenced the operations of Anglo Paper.63The Emergency Act referred to strikes in the woods labor part of the pulp and paperindustry in the Province and stated that since the inception of the strikes many loggershave been convicted of offenses against the Criminal Code arising out of the strikes andhave been fined or imprisoned;itwas also stated in the Emergency Act that because oflawlessness in connection with the strikes many loggers who wished to work were re-luctant to do so and that therefore"a state of grave emergency exists in the pulp andpaper industry of the province and the economy of the province is in jeopardy. . . .4The mill employees were represented by five international unions not otherwiseidentified in the record.5T. S. Quinn is president;A.k Hill,executive vice president;G. Vasseur,secretary-treasurer;W. P. Creagh,assistant secretary of Anglo Paper.Although the record is notclear on this point apparently the foregoing officers also constitute the board of directors.The officers of Anglo Newfoundland are : E.M.Moore, chairman of the board ; T. R.Moore, president ; J. S. Goodyear,vice president;L. E. Baggs, secretary;T. Al. Hopkins,treasurer;C.J.Bond,assistant secretary;W. P. Creagh,assistant secretary ; C. R.Tittemore, assistant general manager.The directorsofAngloNewfoundland are :E.M. Little,T.R.Moore, J. S. Goodyear,the Viscount Rothermere,E. S. Sursham,W. H. Howard,C.B.E.,Q.C.,P.Gruchy,C.B.E.,G.Beckett,B.C.Gardner,M.D.,W. E. Soles, R. E. Morrow, Q.C.BThe officers of Anglo Canadian are : E.M. Little, chairman of the board;W. E. Soles,president and general manager ; W.H. Howard, C.B.E., vice president;H. D. Ruthman,secretary;C.H. Smith,treasurer ;W. P. Creagh,assistant secretary;J.P.Coristine,assistant secretary;W. G. D. Stanley,assistant treasurer.Directors : James Cooke,H.K.Cudlipp,E.L.Goodall,Hazen Hausard,Q.C.,W. H. Howard, C.B.E., Q.C., INTERNATIONAL WOODWORKERS OF AMERICA,AFIf--CIO215Montmorency Paper,to whom the newsprint on board theBestwoodwas soldby Anglo Paper, is, as we have seen, a New York corporation,with its office in thatcity,where it is engaged in the sale and distribution of newsprint.?The entirestock of Montmorency Paper is owned by St. Charles Investments,Limited, hereincalled St. Charles,a Canadian corporation,which is a holding company with itsoffices in Montreal.St.Charles'stock is 50 percent owned by Anglo Newfoundlandand 50 percent by Anglo-Canadian.8Montmorency Paper purchases approximately40 percent of the newsprint that is sold by Anglo Paper.Itwas testified,as in theother instances of stock ownership hereinabove referred to, that St.Charles, AngloNewfoundland,and Anglo-Canadian in no way controlled,supervised,or influencedthe operation of Montmorency Paper, aside from stockholding interest.9The vesselBestwoodis owned by Wm. France,Fenwick & Company,Limited, ofLondon, England,herein called Fenwick.By a time charter,dated February 5,1959, Candwood,heretofore described,chartered theBestwoodfrom Fenwick fora specified period of time.Under the terms of the time charter the charterers couldsublet the vessel but remained liable for fulfillment of the terms of the time char-ter.1eUnder date of March 30, 1959,a trip charter was executed between Cand-wood, described therein as "Time Chartered Owners" and Montmorency Shipping,heretofore described.llThe trip charter provided that theBestwoodwould be usedto transport a cargo of newsprint from St. Johns, Newfoundland,to New Orleans,Louisiana,and Houston,Texas.The charterer,Montmorency Shipping,was to becharged for loading, dunnaging,and discharging expenses and its agents were tobe employed at loading and discharging ports.Montmorency Shipping has no employees and its stock is owned by Anglo New-foundland.12Montreal Shipping Company, Limited, herein called Montreal Ship-ping, is a Canadian company that operates as a broker and agent for variouscompanies.For several years it has been the operating agent for MontmorencyShipping,i.e., it operates or conducts the business of the company,including solicit-ing business,engaging vessels, and all the matters attendant to a general shippingbusiness.Montreal Shipping serves as operating agent for 20 or 30 other companiesand performs services for them similar to that performed for Montmorency Ship-ping. In the trip chartering of theBestwood,Montreal Shipping was agent for bothMontmorency Shipping and for Candwood,the latter being a subsidiary of Fenwick,owner of theBestwood.13C.H. King,E.M. Little, T.R.Moore,J.O'Halloran,the Viscount Rothermere, H. D.Ruthman,W. E. Soles,and P. G. Walker. The majority stockholder of Angle Canadianisthe Daily Mirror of London,England.The majority stockholder of Angle New-foundland is Associated Newspapers of London,England.The Daily Mirror and Asso-ciatedNewspapers are separate and independent interests.Angle Newfoundland owns60,000 or 65,000 shares of stock in Anglo-Canadian which is approximately 4 percent ofthe total stock.Anglo-Canadian does not own Angle Newfoundland stock.7 The officers and directors of Montmorency Paper are : P. H.Huot, president ;F.Desrochers,secretary-treasurer;E.H. Auchincloss,assistant secretary-treasurer.s The officers of St.Charles are : E.W. Mockridge,president;H.W. Tingley, vicepresident;C.G.Meek, secretary-treasurer.The officers are also the Company's directors.A Testimony in the record where it referred to nonparticipation in the operation of acompany whose stock was owned by other companies defined "operations"as day-to-dayoperation,management of the company, including the making of contracts,sales, andpurchases,and whatever functions are necessary for the operation of a company.10Other provisions of the time charter,which was a standard government form, were:Fenwick to pay for all provisions and wages,insurance,and stores and to remain re-sponsible for the navigation of the vessel,insurance,crew,and all other matters "sameas when trading for their own account" ;the captain,although appointed by Fenwick,was to be under the orders and directions of Candwood as regards"employment andagency" and Candwood was to furnish the captain with all requisite instructions andsailing directions."The trip charter is set forth on a form bearing the printed heading"MontrealShipping Company Limited,Chartering Brokers&Agents" and has as signatories,Candwood,on the one hand, and "Montmorency Shipping Limited, Montreal ShippingCompany Limited,As Agents," on the other."The officers of Montmorency Shipping are : T. R. Moore, president;J.S.Goodyear,vice president;L.E.Boggs, assistant secretary;C.B.Creagh,assistant secretary ;G. S. Taylor,assistant treasurer.Directors : T. R. Moore, E. plot.Little, J. S. Goodyear,W. P. Creagh,E.W. Mockridge, R. W. Morrow.13 The officers of Montreal Shipping are : F.B. Peterson, president;J.L. Thom, vicepresident;B.Morin, secretary ; C. A. Short, treasurer.Directors:F.B.Peterson, 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe captain and crew of theBestwoodhad been engaged by Fenwick in England.Captain T. Collier of theBestwoodtestified that he took his orders from the owner,Fenwick, but took instructions dealing with destination and loading from MontrealShipping as agents for Candwood, the time charterer. Sole control as to the hiringand discharge of the crew rests in Fenwick.The crew of the vessel is represented bythe National Union of Seamen, an English trade union.Before concluding the description of the setting in which the events in New Orleanstook place and of the stock relationships between Anglo Newfoundland and othercompanies, it is to be noted that the uncontroverted testimony of T. R. Moore,president of Anglo Newfoundland and Montmorency Shipping, is to the effect thatnone of the companies hereinabove enumerated participate in or control the opera-tions of any other company, either with respect to day-to-day business operations orwith respect to labor policies.He testified that this was true with respect to himself,that he did not participate in the management of Montmorency Shipping although hewas president of Anglo Newfoundland and Montmorency Shipping, and that theoperation of the latter had been entrusted to Montreal Shipping.Each of thecompanies heretofore enumerated maintained separate books and records, taxreturns, and pension plans.Moore stated that here had been no extra or extraordi-nary meetings of officers or directors relating to the described events in the forepartof 1959. In response to questioning as to whether W. P. Creagh, who was theassistant secretary and a director of Anglo Newfoundland, Anglo Paper, and Mont-morency Shipping, and assistant secretary of Anglo-Canadian, served as a coordi-nator of policies between the companies, Moore answered in the negative.Moorestated that Creagh was a barrister lawyer whose function was secretarial; he de-scribed Creagh as not a policy director as a member of the board of directors butadmitted that Creagh did have a vote as a director. It also appeared that thebusiness relationships between various companies described in the record, hadexisted over a period of years and were their normal methods of doing business.C. The events in New OrleansT. Smith & Son, Inc., which has been referred to as Smith, and whose generalbusiness has heretofore been described, has had contractual relations with Mont-morency Paper for approximately 20 years.Pursuant to the contract, Smith, asstevedoring contractor, undertook to discharge the newsprint from theBestwoodinNew Orleans.Montmorency Paper is billed for such services by Smith.Custom-arily, and in the instant case, Smith is advised regarding the arrival of the vessel bya letter from Montreal Shipping.14Inaddition to its stevedoring services, Smithwas agent for theBestwoodinNew Orleans and performed services for the vessel.Such services would include wharfage, pilotage, tug boat bills, water, fuel, andstores and Montreal Shipping would be billed for such services.Montreal Shipping,in turn, would bill Candwood.15TheBestwoodwith its cargo of newsprint arrived in New Orleans on April 18,1959, a Saturday.The discharge of the cargo was scheduled for Monday, April 20.J.L. Thom, D. A. Short, 11. V. Knowles, C. C. Webster, and It. F. Elliott.The officersof Candwood are : K. R. Pelly, chairman of the board ; F. B. Peterson, president ; G. R.Newman and A. D. Pelly, vice presidents ; D. A. Short, secretary treasurer.Directors :K. R. Pelly, F. B. Peterson, G. It. Newman, A. D. Pelly, T. McEwan, C. W. Webster, andIt.F. Elliott.There is no stock relationship between Montreal Shipping and Montmorency Shippingnor between the following companies : Anglo Newfoundland and Montreal Shipping ;Anglo Newfoundland and Candwood ; Anglo Newfoundland and Fenwick ; Anglo-Canadianand Fenwick ; Anglo-Canadian and Candwood; Anglo-Canadian and Montreal Shipping ;Anglo Paper and Fenwick ; Anglo Paper and Montreal Shipping ; St. Charles and Fenwick ;St.Charles and Candwood; St. Charles and Montreal Shipping; Montmorency Paper andFenwick ; Montmorency Paper and Candwood ; Montmorency Paper and Montreal Ship-ping; Montmorency Shipping and Fenwick; and Montmorency Shipping and Candwood.The same testimony in the negative was given with respect to labor policies and em-ployees in common as between the foregoing companies, with the qualification thatMontmorency Shipping, as we have seen, had no employees and was operated byMontreal Shipping.is Smith is special agent for Montreal Shipping when any vessel controlled by thatCompany is in the port of New Orleans.is Smith is a family corporation and neither it nor any of the companies heretoforementioned in this report own shares in the other's company. There is no other relation-ship between Smith and the respective companies other than as described hereinabove. INTERNATIONAL WOODWORKERS OF AMERICA, AFL-CIO217The vessel was moored at the Poydras Street wharf, a public dock owned andcontrolled by an agency of the State of Louisiana.The aforementioned wharfconsists of a warehouse and dock area, at which latter point theBestwoodwasmoored. In order to reach the dock, it is necessary to go through the warehouse.The approach from the street consists of a ramp through the warehouse leading tothe upper level or upper berth thereof and a roadway through the warehouse leadingto the lower level or lower berth.The two means of ingress are adjacent to eachother.At the junction of the commencement of the ramp and the roadway afore-described, about 250 feet from where theBestwoodwas moored, the IWA, on April20, had stationed a picket and a picket sign.The legend on this and other picketsigns, later referred to, was as follows:WoodworkersProtestUse ofM. V. BestwoodTo BreakSTRIKEofIWA-AFL-CIOinNewfoundlandInt.Woodworkers of AmericaAFL-CIOOn this same date three pickets, each with a sign, were stationed on the dockalongside theBestwood,one at the bow or forepart of the ship, one at the gangplankleading from the dock to the ship, and one at the stern or rear of the ship.Daniel White, stevedore foreman for Smith, testified, without controversion, that,pursuant to instructions from Smith to unload paper from theBestwood,he cameto the Poydras Street wharf with two gangs of his longshoremen, a total of 38 men,at approximately 7:45 a.m. on April 20.The longshoremen are members of theInternationalLongshoremen Association and, as indicated, were employees ofSmith.White testified that because of the presence of a picket at the ramp leadingto the upper berth his men refused to enter.White went to the dock and observcdpickets there.Thereafter,White and his men departed and did not return while theIWA was picketing.Normally, in unloading paper, according to White, some ofhismen would go to the vessel and some would go to the upper berth of the ware-house where the paper would be unloaded by conveyor from the ship to the upperberth and there stored.White testified that coffee, which another company unloads,was also stored in the upper berth.16 It was testified by A. M. Collins, Internationalrepresentative of the IWA, who was in charge of the picketing, that the two entrancesto the Poydras Street wharf, i.e., the ramp and the lower roadway, were entrances toships at mooring other than theBestwood.Charles Audibert, a driver for Neptune Supplies, Inc., testified that on April 20he drove his truck to the Poydras Street wharf and, after passing the picket at theentrance to the warehouse, he parked his truck on the dock parallel to theBestwood.He had come to deliver provisions to theBestwood.At the gangplank leading to theship there were three men, two of whom carried picket signs.As Audibert startedto board the ship one of the aforementioned group said, "you better not go on" or "donot go on because there is a strike."Audibert did not board the ship and a memberor members of theBestwood'screw came off the ship and carried the provisions fromAudibert's truck on board.Another similar incident on the same day was testifiedto by Woodrow Weysham also a driver for Neptune Suppliers, Inc.17On April 24 there was a fire on board theBestwoodwhich caused substantialdamage.Captain Collier of theBestwoodtestified that he engaged the services ofTaylor Diving and Salvage Company of New Orleans to ascertain the extent of thedamage below the water line.The Taylor truck, carrying diving equipment, arrived"Another foreman of Smith, Clinton E. Payne, testified that he was at the wharf onApril 20.IIe was a few feet away from the foot of the ramp where a picket was located.An unidentified man drove up in a station wagon and told the picket that his truckdrivershad turned back from the wharf because of the picketing.The speaker asked the picketwhether he could load the coffee on his station wagon. The picket asked the speaker ifhe was with Smith & Son and when the latter said no, the picket told him to go aheadand load the coffee.The Trial Examiner takes cognizance of the latter portion of theforegoing testimony that relates to the picket's remarks and interest.11Weysham stated that there was an unattended picket sign at the gangplank.When hestarted to unload his truck two men came up and told him he could not make delivery. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the dock with E. L. Taylor, who was the owner or employer, and another man,whom Collier referred to an assistant, and who, according to Collier, may have beenthe driver of the truck.Collier observed that the pickets spoke to Taylor on thedock and pointed to the picket sign.Taylor, however, came on board and per-formed his job.The picketing at the Poydras Street wharf continued from April 20 to 28, atwhich later date it was discontinued pursuant to an injunction obtained from theUnited States District Court upon application by the General Counsel.D. ConclusionsThe primary dispute in this case was between IWA and Anglo Newfoundlandand the situs of that dispute was the woods division of the company in Newfound-land.Ordinarily, the Newfoundland situs, therefore, would be the appropriatelocale for any picketing by the IWA and picketing elsewhere would be illegal.18Respondent takes the position that it was prevented from picketing at the primaryNewfoundland situs because of action taken by the government of Newfoundland,supra,and therefore the Board'sWashington Coca-Coladoctrine is inapplicable.The General Counsel and the Charging Parties take the position that the laws ofNewfoundland simply resulted in the IWA's loss of certification and prevented thelocal union from calling a strike of employees, without imposing a ban on picketing.While the law of the forum, in this case the United States, is the only law thatprevails as such, a relevant foreign law, i.e., the law of Newfoundland, may be afact to be considered by the forum.19The record contains no indication that theEmergency Act of Newfoundland has been interpreted by the courts of the Provinceor by any Canadian court with respect to the question of whether or not it proscribespicketing.20There is no evidence that the IWA has sought to test the provisionsof the Emergency Act nor is there evidence of the procedure therefore.21 Absencejudicial interpretation of the Emergency Act by the courts of Newfoundland, thestatute itself and the rules of statutory interpretation would be applicable.The TrialExaminer has no guidance before him respecting the intention of the ProvincialLegislature in enacting the Emergency Act and therefore the statute itself, which inany event is the first resort in construing it, must be considered.On its face the Emergency Act, previously described in this report, revokes thecertification of IWA, Locals 2-254 and 2-255, and does not deal with picketing or,for that matter, with striking 22However, the significance of certification underthe Labour Relations Act of Newfoundland merits attention in this connection. Itis the opinion of the Trial Examiner, without deciding, that under Sections 24 and25, read in conjunction with Sections 10, 11, 12, and 22 of the Newfoundland Act,certification is a prerequisite to a strike by a union or by an employee in a bargain-ing unit.23The Newfoundland Act does not deal with picketing as such 24 andwhether the Emergency Act in itself or in conjunction with the Newfoundland Actprohibited picketing by the local unions or by the International IWA or by neitheris not entirely clear.25Because of the manner in which the situation comes beforeisBrewery and Beverage Drivers and Workers, Local No. 67, International BrotherhoodofTeamsters,etc. (Washington Coca-Cola Bottling Works, Inc.),107 NLRB 299, enfd.220 F. 2d 380 (C.A., D.C.)."Beale, The Conflict of Laws, vol. 1, § 5.4.20 The interpretation of a foreign statute by the courts of the foreign state wouldordinarly be controlling. . Sutherland, Statutory Construction, 3d ed., vol. 2—sec. 4601.=It would appear that in a common law jurisdiction the writ ofhabeas corpusmightbe available to an imprisoned picket.'Whether the International Union as such and as distinguished from its two localunions is affected by the statute is not entirely clear.The statute states that the certifi-cation "granted .. . to each trade union named . . . is revoked." The "Schedule" ofthe statute lists the Unions as, IWA, Local 2-254, and IWA, Local 2-255.Withoutdeciding the scope of a statute of Newfoundland, the Trial Examiner is of the opinionthat the statute runs to the local unions, with the International Union named as part ofa descriptive term.21 Section 2 defines "strike" as follows : "Includes a cessation of work, or refusal to workor to continueto work byemployees,in combination or in concert or in accordance witha common understanding."u Section 2 of the Newfoundland Act provides : "Every employee has the right to bea member of a trade union and to participate in the activities thereof.".2SAs we have seen, the Emergency Act referred to criminalacts occurring in con-junction with the strikes and to the reluctance of employees to work during the strike, all: INTERNATIONAL WOODWORKERS OF AMERICA, AFL-CIO219the Trial Examiner, in the absence of evidence of the construction of the Newfound-land statutes in this respect by either the Newfoundland Labour Relations Boardor by the Canadian courts, the Trial Examiner is of the opinion that the afore-mentioned bodies are the proper sources of definitive interpretation of their ownlaws in the first instance.However, in view of the mandate and exigencies of theapplicableUnited States statute, the National Labor Relations Act, as amended,particularly Sections 8(b) (4) and 10(1) thereof, the Trial Examiner will assume,arguendo,for the purposes of decision in this case, that the IWA was prevented frompicketing the primary situs of the dispute in Newfoundland by reason of an act ofthe Newfoundland legislature 26Proceeding on the last-mentionedassumption,the question arises whether theinability to picket in Newfoundland, for the reason described, removes the caseentirely from the scope of theWashington Coca-Coladoctrine.As the TrialExaminer understands the Board's principle in that and in subsequent cases, it is thatif an employer has a place of business where its employees and the general publicmay be advised by a union that it has a dispute with the employer, the union maynot picket that employer at a secondary site. Implicit in the Board's decision dealingwith the situation described is the concept that the employer's place of businessmust not be unduly isolated and must be one where a representative number ofemployees work with sufficient frequency so that picketing might have a reasonableopportunity for communication.As stated by the Board: "In ourWashingtonCoca-Coladecision, we endeavored to make clear that the doctrine therein enun-ciated was being applied with due regard for the right of the Respondent Union topicket effectively, both from the standpoint of the general public and the particularemployees involved in the dispute."Brotherhood of Painters, Decorators & Paper-hangers of America, Local Union No. 193 et al. (Pittsburgh Plate Glass Company),110 NLRB 455.It is the opinion of the Trial Examiner that the Board has reference to the oppor-tunity to picket effectively when it refers to the right to picket effectively.Theopportunity in sucha contextrefers to such physical factors as the location of theemployer's place of business and thepresenceof employees with sufficient frequencyat that place of business. If for reasons ofillness theunion pickets did not appearat such a describedsitus, itisunlikely that the Union could therefore picket asecondarysitus on the groundthat it had a right to picket effectively rather thansimply an opportunity to picket effectively. It would also appear that if a Statecourt, within theareanot preempted by Federal law, enjoined picketing at a primaryWashington Coca-Cola situs because of prevading violence threatening publicsafety,27 there mightbe substantialdoubt as to the legality, under theCoca-Coladoctrine, of the union's contentionthat it could therefore picket a secondary situs.A differentconclusionwouldmeanin effect thata unionenjoined from picketingthe primarysitus becauseof misconduct would be in a better position than a law-abiding union since onlythe enjoinedunioncould picket at the secondary situs.By analogousreasoning, it may be urged that in the instant case the IWA had theopportunity to picket at the primarysitus inNewfoundland and that it did picketfor atime andtherefore forfeited its opportunity because of misconduct and, weshall assume,was prevented from picketing thereafter by emergency legislation.Inability to picket the primarysitusundersuch circumstances might not excusepicketing at a secondarysitus ifthe analogy heretofore considered is valid.How-ever, because the record provides no evidence regarding the conduct of the strikeinNewfoundland and because of the uncertainties in interpreting and applyinga foreign statutein the firstinstance,the TrialExaminer isof the opinion thatthere are otherwell-established principleson which dispositionof this case is moreappropriately placed.causing a "grave emergency" endangering the industry and the Provincial economy.Whether continued or resumed picketing by the decertified unions or by the InternationalUnion would be consistent with the apparent purpose of 'the statute is not readilyanswered.As a minimum for consistency it would appear that picketing would have tomake clear that refusal to work or work cessation was not sought since the latter typesof conduct might constitute a strike.The practicalities are another matter.25 The opposite assumption would invalidate Respondent's picketing in New Orleansunder the Board'sWashington Coca-Coladoctrine,supra.In the light of the problemsof statutory construction heretofore discussed, the Trial Examiner is not disposed to abasehis decision on this ground.n Garner v. Teamsters Union,346 U.S. 485, 488, citingAllen Bradley Local v.WisconsinBoard,315U.S. 740, 749. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is Respondent's position that, after piercing the corporate veils, Anglo New-foundland, with whom it had a dispute, was the controlling interest in the varioussales and other arrangements heretofore described and that theBestwoodwhen itarrived in New Orleans was under the control of and part of the integrated operationof Anglo Newfoundland and that the paper was also part of the latter's company'soperation to the same extent as if it was an Anglo Newfoundland warehouse inNewfoundland.Respondent further contended that the picketing in New Orleanswas pursuant to a primary strike and that it was neither aWashington Coca-Cola28nora Moore Dry Dock29 situation.While Congress in enacting the secondary boycott provisions of the Act wasconcerned with protecting neutral employers who were unconcerned in and powerlessto resolve the primary dispute, there are situations where the ostensibly secondaryemployer is so allied with the primary employer that the interdiction of the Actisnot applicable.Where an employer performs "farmed out" work for the struckemployer the former will not be protected against picketing by the union.30TheTrial Examiner is of the opinion that the instant case does not present a "farmedout" situation.The manufacture of logs into newsprint was completed by AngloNewfoundland and the finished product was then sold. The primary dispute actuallywas at a point prior to manufacturing, viz, the logging operations of Anglo New-foundland's woods division, and the logging as well as the manufacturing werecompleted by the primary employer.Other situations where the secondary em-ployer may not be protected are where the businesses of the employers are so inter-meshed that they constitute in effect a single operation 31 or where there is commonownership and control of the business of the employers involved.32Before considering the concepts of integrated operation and common ownershipand control and without repeating all the material heretofore set forth in detailregarding Anglo Newfoundland and various other companies, that material may besummarized as follows: There is no common ownership of Anglo Newfoundland andAnglo-Canadian; these two companies own all the stock of Anglo Paper, to whomthe newsprint cargo of theBestwoodwas initially sold; Anglo Newfoundland andAnglo^Canadian have some officers and directors in common, e.g., E. M. Moore ischairman of both boards of directors and W. E. Soles is president and generalmanager of Anglo-Canadian and a director of Anglo Newfoundland; T. R. Mooreispresident and operating head of Anglo Newfoundland and a director of Anglo-Canadian; through a jointly and equally owned holding company, St. Charles, AngloNewfoundland, and Anglo-Canadian own all the stock of Montmorency Paper, whichowned the newsprint on theBestwoodat the time of the picketing in New Orleans;Anglo Newfoundland owns all the stock of Montmorency Shipping which tripchartered theBestwoodfrom Candwood; Anglo Newfoundland and MontmorencyShipping have officers and directors in common; Montreal Shipping, an independentcompany, operates Montmorency Shipping; theBestwoodisowned by Fenwick andwas time chartered by Candwood, neither of which companies has any stock ormanagerial relationship with Anglo Newfoundland or the other companies.As previously noted there is affirmative testimony, not controverted, that all theforegoing companies are operated and managed independently, without commoncontrol or supervision, without employees in common, and without a common laborpolicy.Information of the foregoing nature was peculiarly within the knowledgeof the companies and their officers and for this reason would be acceptable asentirely accurate or would be subjected to testing only by a wholesale scrutiny ofcorporate operations in the nature of a fishing expedition. Since the latter step wasnot attempted and was, it would appear, unwarranted, the Trial Examiner creditsthe foregoing evidence regarding independent operation.However, in the TrialExaminer's opinion, it is a matter of legitimate inference that some measure ofaccommodation and potential for intercorporate liaison exists in a situation suchas has been described as contrasted with companies not having such interlockingrelationships.These relationships, though, add up to less than the situation in28 Supra.20Moore Dry Dock Company,92 NLRB,547.30Douds v. Metropolitan Federation of Architects etc. (Project Engineering Company),75 F. Stipp. 672, (D.C., S.D.N.Y.) ;N.L.R.B. v. Business Machine and Office ApplianceMechanics, etc. (Royal Typewriter Co.),228 F. 2d 553, 557-558 (C.A. 2).3iNational Union of MarineCooksand Stewards,et al.(Irwin-Lyons Lumber Com-pany),87 NLRB 54; J.G. Roy andSonsCompany,118 NLRB 286, reversed in J. G.Royand Sons Company v. N.L.R.B.,251 F. 2d 771 (C.A. 1).32J.G. Roy and Sons Company, supra; Bachman Machine Company,121 NLRB 1229,reversed inBachmanMachine Company,a corporationv.N.L.R.B.,266 F. 2d 599 (C.A. 8). INTERNATIONAL WOODWORKERS OF AMERICA, AFL-CIO221Irwin-Lyons Lumber Co., supra,where stock ownership as wellasmanagerial con-trolwas vestedin andexercised by the same individuals.The same conclusionis inorder incomparingthe instant situation with those inJ.G. Roy and Sons Co.,supra,andinBachmanMachine Company, supra33Prescinding from the matter of the applicability of theWashington Coca Coladoctrine, heretofore discussed, andarguendo,postulating the facts in the light mostfavorable to Respondent, we will assume that Anglo Newfoundland, owner of thenewsprint, engaged the services of a carrier, the vesselBestwood,with captain andcrew, from the owner, Fenwick.34Proceeding on this assumption, theBestwood,with no Anglo Newfoundland employees or employees other than the crew, em-ployees of Fenwick, arrived in New Orleans with cargo of newsprint owned byAnglo Newfoundland.The dock at New Orleans was, in the view most favorableto Respondent, a common situs. This concept, in the opinion of the Trial Examiner,is a tenuousone in the light of the absence of any Anglo Newfoundland employees.But evenas commonsitus picketing, the activity failed to conform to the standardsestablished by the Board in theMoore Dry Dockcase.35The picket signs protestedthe use of theBestwoodto break an IWA strike in Newfoundland. There was noreference to Anglo Newfoundland, with whom the Union had its dispute.Thepicketing was not confined to the immediate vicinity of theBestwoodbut also tookplace atthe entrance to a public warehouse providing ingress to locations otherthan theBestwood.36Within the meaning of Section 8(b) (4) (A) of the Act, thepickets induced employees of Smith, Neptune Supplies, Inc., and of Fenwick withan object of causing their respective employers to cease handling or doing businesswith, apparently, the owner of the cargo.37The effect on the aforementioned sec-ondary employers was not incidental but the evidence establishes that, particularlywith respect to Smith, the stevedoring contractor, it was the primary objective. Inthe absence of any Anglo Newfoundland employees it is difficult to discern any otherobjective than an appeal to secondary employees.In viewing the evidence as a whole, it is the Trial Examiner's opinion that themostaccurateconclusionregarding Respondent's course of conduct is that Respond-ent was engaged in a product boycott, i.e., the newsprint.Under well-establishedprinciples, this conduct, with the inducement of employees as heretofore found inthe instant case, was illegal and violative of Section 8(b) (4) (A) of the Act38IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the employers set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and among the States and the Commonwealth of Canada, a foreigncountry, and tend to lead to labor disputes obstructing commerce and the free flowof commerce.V.THE REMEDYIt having been found that the Respondent has engaged in activities violative ofSection 8(b) (4) (A) of the Act, it will be recommended that it cease and desist331n theRoycase the court reversed the Board on the ground that potential, notactual, control over labor relations was shown.The Board in theBachmancase foundactual control in the one individual but was reversed by the court of appeals.Cf.American Furniture Company, Inc., of El Paso,110 NLRB 1490, on the concept ofsingle employer.See alsoNational Cement Products Co. of Toledo, Ohio,115 NLRB1290, 1291-1292.3A Intermediaries in the engagement or direction of theBestwood,Montreal Shippingand Ca'ndwood, like Fenwick, have no stock or officer relationship with Anglo New-foundland or the companies with which Anglo Newfoundland has connections as described.3° Supra.3° The Howland Dry Goods Company,97 NLRB 123.37 The picketing of the warehouse entrance would conceivably affect anyusers of thewarehouse or dock.38Sealright Pacific, Ltd.,82 NLRB 271, where pursuant,to its policy to picket, whereverfound, the products destined to and from the Sealright plant, the union picketed thedocks of a terminal company and a motor express company ;John E. Martin,et al., d/b/aSound ShingleCo., 101 NLRB 1159, enfd. inN.L.R.B. v. Washington-Oregon ShingleWeavers' District Council, et al.,211 F. 2d 149 (C.A.9) ; Sand Doorand Plywood Co.,113 NLRB 1210, enfd. 241 F. 2d 147 (C.A. 9), affirmed 357 U.S. 93.See alsoOsceolaFoods, Inc.,107 NLRB 161, where therewas inducementof employeesof a secondaryemployernot tohandle goods of a primary employer. 222DECISIONS OF NATIONALLABOR RELATIONS BOARDtherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Upon the basis of the above findings of fact, and upon the entire recordin the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1. InternationalWoodworkers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.2.By inducing and encouraging employees of T. Smith & Son, Inc., NeptuneSupplies, Inc., andWm. France, Fenwick & Company, Limited, to refuse in thecourse of their employment to perform work for their respective employers, an ob-ject thereof being to force and require T. Smith & Son, Inc., to cease doing businesswith Montmorency Paper Company, Inc., and Montreal Shipping Company, Lim-ited, or in the alternative with Anglo Newfoundland Development Company, Lim-ited; an object thereof being to force and require Neptune Supplies, Inc., to ceasedoing business with Montmorency Paper Company, Inc., and Montreal ShippingCompany, Limited, or with any person or persons on or in control of the SSBest-wood;an object thereof being to force and require Wm. France, Fenwick & Com-pany, Limited, to cease doing business, directly or indirectly, with MontmorencyPaper Company, Inc., Montmorency Shipping, Limited, Montreal Shipping Company,Limited, or in the alternative with Anglo Newfoundland Development Company,Limited, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b) (4) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Thayer, Inc. of VirginiaandInternationalHod Carriers',Build-ing andCommon Laborers' Union of America, Local UnionNo. 453, AFL-CIO.Case No. 5-CA-1257.November 20, 1959DECISION AND ORDEROn December 10, 1958, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.Thereafter, the Respondent filed excep-tions to the Intermediate Report, together with a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and finds merit in one of the Respondent's exceptions.Accord-ingly, the Board adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications set forth below.THE REMEDYOne evening during the strike, strikers Vincile Perkins and RogerLacy approached nonstriking employees Bobby Baughman andBobby Layne and asked them to cease working and join the strike.125 NLRB No. 25.